     Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 1 of 7 PageID 1


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
                                     IN ADMIRALTY

                                                      CASE NO.:

CONQUEST OFFSHORE BV, and CONQUEST
OFFSHORE OPERATIONS BV, individually, and
on behalf of interested underwriters,

         Plaintiffs,

v.

M/V PRETTY TEAM, her engines, apparel, tackle,
et al. in rem; PRETTY TEAM SHIPPING SA, a
foreign corporation in personam; and PARAKOU
SHIPPING, LTD., a foreign corporation in personam
and quasi in rem,

         Defendants.
                                                      /

                                    VERIFIED COMPLAINT

         Conquest Offshore BV and Conquest Offshore Operations BV, individually and on behalf

of interested Underwriters, sometimes referred to as “Plaintiffs” by their attorneys, Rumrell

McLeod and Brock, PLLC, complaining of the vessel M/V PRETTY TEAM, in rem, and Pretty

Team Shipping SA, in personam, and Parakou Shipping, LTD, in personam and quasi in rem,

(collectively “Defendants”), allege upon information and belief:

         1.      This is an admiralty or maritime claim within the meaning of 28 U.S.C. § 1333 and

Rule 9(h) of the Federal Rules of Civil Procedure.

         2.      At and during all the times hereinafter mentioned, Conquest Offshore BV and

Conquest Offshore Operations BV were the owners of the crane barge CONQUEST MB1 and are

foreign business entities with their principal place of business in Sliedrest, the Netherlands.




3443075-1
  Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 2 of 7 PageID 2


       3.      Upon information and belief, at and during all times hereinafter mentioned,

Defendants, Pretty Team Shipping SA, and Parakou Shipping, Ltd., were and are foreign business

entities with their principal office located in Hong Kong, Unit 1510-1512A, West Tower, Shun

Tak Centre 168-200, Connaught Road Central, Central, Hong Kong, China.

       4.      Defendant, Parakou Shipping Ltd., is and was at all material times the owner of the

M/V PRETTY TEAM (hereinafter sometimes the “Vessel”).

       5.      Defendant, Pretty Team Shipping SA, is and was at all material times the

operator/manager of the Vessel.

       6.      On or about March 26 to 29, 2019, the Vessel was in the process of discharging a

cargo of Portland Cement at Core Industries facilities in Theodore, Alabama. The Vessel’s cranes,

other equipment, and crew were used in the discharging operations. At that time, the Crane Barge

CONQUEST MB1 was moored at an adjacent facility.

       7.      Due to the failure to use reasonable care, to take proper preventative measures, or

otherwise due to the negligence and fault of the Vessel and other Defendants, the cement dust from

discharge operations was allowed to drift onto and contaminate the Crane Barge CONQUEST

MB1 causing extensive physical damage to the barge and its gear and equipment, currently

estimated to be a minimum of $1,500,000.00, plus additional damages in the form of down time,

demurrage, delay, lost profits, and other consequential and incidental damages, for which Plaintiffs

demand recovery from all Defendants, jointly and severally.

       8.      Plaintiffs have duly performed all conditions precedent, duties and obligations on

its part to be performed or such have been waived.

                   COUNT I – IN REM AGAINST M/V PRETTY TEAM

       9.      Plaintiffs reallege paragraphs 1 through 8 as if set forth separately herein.

       10.     The Defendant Vessel, M/V PRETTY TEAM, now is within the jurisdiction of this

Court. Plaintiffs request that the Court permit service of the in rem aspect of this case, while she
                                                 2
  Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 3 of 7 PageID 3


is in the Port of Jacksonville, Florida and berthed at the Northside Generating Plant, along the St.

Johns River, to secure its maritime tort lien against the Vessel.

       11.     By reason of the above-stated premises, Plaintiffs have sustained damages, as

nearly as same can now be estimated, no part of which has been paid although duly demanded, in

an amount currently estimated to exceed ONE MILLION FIVE HUNDRED THOUSAND AND

00/100 DOLLARS ($1,500,000.00), plus other consequential and incidental damages, for which

Plaintiffs demand recovery from the Vessel.

       WHEREFORE, Plaintiffs pray:

       1.      That summons in due form of law may issue against Defendants;

       2.      That a judgment may be entered in favor of Plaintiffs against Defendants, one or

               more of them, jointly and severally, for the amount of Plaintiffs’ damages together

               with interest and the costs, custodia legis expenses and disbursements of this action;

       3.      That a warrant of arrest, writ of attachment, and/or other process in due form of law

               according to the practice of this Court in causes of admiralty or maritime

               jurisdiction may issue against said Vessel, her engines, etc., that the Vessel be

               arrested, attached, and held as security for Plaintiffs’ maritime tort lien, and that all

               persons having or claiming any interest therein be cited to appear and answer under

               oath all and singular the matters stated, and this Court will be pleased to pronounce

               a judgment in favor of Plaintiffs for damages together with interest, costs, custodial

               egis expenses and disbursements, and the Vessel may be condemned and sold to

               pay therefor; and

       4.      That this Court will grant to Plaintiffs such other and further relief as may be just

               and proper.

                             COUNT II – IN PERSONAM CLAIMS

       12.     Plaintiffs reallege paragraphs 1 through 8 as if set forth separately herein.
                                                  3
  Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 4 of 7 PageID 4


       13.     Defendants, Pretty Team Shipping SA, and Parakou Shipping, Ltd., as the

owners/operators of the Vessel owed a duty to see that the crew of the Vessel were properly

informed, instructed, trained and equipped to safely discharge its cement cargo without causing

damage to others, that the crew would competently discharge the cement cargo without causing

harm to others, and that the Vessel had the proper gear and equipment to safely discharge its

cement cargo without causing damage to others.

       14.     Defendants breached that duty causing harm and damage to the Plaintiffs and the

Crane Barge CONQUEST MB1.

       15.     By reason of the above-stated premises, Plaintiffs have sustained damages, as

nearly as same can now be estimated, no part of which has been paid although duly demanded, in

an amount currently estimated to exceed ONE MILLION FIVE HUNDRED THOUSAND AND

00/100 DOLLARS ($1,500,000.00), plus other consequential and incidental damages, for which

Plaintiffs demand recovery from the Defendants, Pretty Team Shipping SA, and Parakou Shipping,

Ltd, jointly and severally.

       WHEREFORE, Plaintiffs pray:

       1.      That summons in due form of law may issue against Defendants;

       2.      That a judgment may be entered in favor of Plaintiffs against Defendants, one or

       more of them, jointly and severally, for the amount of Plaintiffs’ damages together with

       interest and the costs, custodia legis expenses and disbursements of this action;

       3.      That a warrant of arrest, writ of attachment, and/or other process in due form of law

       according to the practice of this Court in causes of admiralty or maritime jurisdiction may

       issue against said Vessel, her engines, etc., that the Vessel be arrested, attached, and held

       as security for Plaintiffs’ maritime tort lien, and that all persons having or claiming any

       interest therein be cited to appear and answer under oath all and singular the matters stated,

       and this Court will be pleased to pronounce a judgment in favor of Plaintiffs for damages
                                               4
  Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 5 of 7 PageID 5


          together with interest, costs, custodial egis expenses and disbursements, and the Vessel

          may be condemned and sold to pay therefor; and

          4.     That this Court will grant to Plaintiffs such other and further relief as may be just

          and proper.

                             COUNT III – RULE B ATTACHMENT

          16.    Plaintiffs reallege paragraphs 1 through 8, 13 and 14, as if set forth separately

herein.

          17.    As set forth in the Declaration of counsel, attached as Exhibit 1, the Defendant

Parakou Shipping, Ltd. cannot be found within the District as required under Supplemental

Admiralty Rule B.

          18.    Defendant Parakou Shipping, Ltd. has property located within the District, namely

the Vessel.

          19.    Plaintiffs seek a writ of attachment of the Vessel to secure their claim for a maritime

tort.

          20.    By reason of the above-stated premises, Plaintiffs have sustained damages, as

nearly as same can now be estimated, no part of which has been paid although duly demanded, in

an amount currently estimated to exceed ONE MILLION FIVE HUNDRED THOUSAND AND

00/100 DOLLARS ($1,500,000.00), plus other consequential and incidental damages, for which

Plaintiffs demand security for the recovery from the Defendant Parakou Shipping, Ltd, in the form

of this Rule B attachment.

          WHEREFORE, Plaintiffs pray:

          1.     That summons in due form of law may issue against Defendants;

          2.     That a judgment may be entered in favor of Plaintiffs against Defendants, one or

                 more of them, jointly and severally, for the amount of Plaintiffs’ damages together

                 with interest and the costs, custodia legis expenses and disbursements of this action;
                                                    5
Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 6 of 7 PageID 6


    3.    That a warrant of arrest, writ of attachment, and/or other process in due form of law

          according to the practice of this Court in causes of admiralty or maritime

          jurisdiction may issue against said Vessel, her engines, etc., that the Vessel be

          arrested, attached, and held as security for Plaintiffs’ maritime tort lien, and that all

          persons having or claiming any interest therein be cited to appear and answer under

          oath all and singular the matters stated, and this Court will be pleased to pronounce

          a judgment in favor of Plaintiffs for damages together with interest, costs, custodial

          egis expenses and disbursements, and the Vessel may be condemned and sold to

          pay therefor; and

    4.    That this Court will grant to Plaintiffs such other and further relief as may be just

          and proper.

                                          Respectfully submitted,
                                          RUMRELL, MCLEOD & BROCK, PLLC
                                          LINDSEY BROCK, P.A.



                                          LINDSEY C. BROCK III, ESQ.
                                          Fla. Bar #971669
                                          Primary E-Mail: lindsey@rumrelllaw.com
                                          Secondary E-Mail: jennifer@rumrelllaw.com
                                          LINDSAY C. TROPNAS, ESQ.
                                          Fla. Bar #1003699
                                          Primary E-Mail: ltropnas@rumrelllaw.com
                                          Secondary E-Mail: jennifer@rumrelllaw.com
                                          9995 Gate Parkway North, Ste. 400
                                          Jacksonville, Florida 32246
                                          (904) 996-1100 Office Telephone
                                          (904) 996-1120 Fax
                                          Attorneys for Plaintiffs




                                             6
  Case 3:19-cv-00824-BJD-PDB Document 1 Filed 07/12/19 Page 7 of 7 PageID 7


                                         VERIFICATION

       I am a partner with the law firm Rumrell McLeod & Brock, PLLC, counsel to Plaintiffs.
The facts alleged in the foregoing Complaint are true and correct to the best of my knowledge and
information based upon the records of Plaintiffs made available to me by Plaintiffs. There is no
authorized corporate officer of Plaintiffs readily available in the District to make this verification.

       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true
and correct.

       Executed on July 12, 2019.



                                               ___________________________________
                                               Lindsey C. Brock III




                                                  7
